Exhibit 10.2
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 22, 2009, and amended
and restated in its entirety as of February 17, 2010 by and between ASSOCIATED
MATERIALS LLC, a Delaware limited liability company (as successor to Associated
Materials Incorporated, a Delaware corporation) (the “Company”), and a wholly
owned indirect subsidiary of AMH Holdings II, Inc., a Delaware corporation (“AMH
II”), and STEPHEN GRAHAM, an individual residing in the State of Ohio (the
“Executive”).
WITNESSETH:
WHEREAS, the Company desires to continue to retain the services and employment
of the Executive on behalf of the Company, and the Executive desires to continue
his employment with the Company, upon the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:
1. Employment. On the terms and subject to the conditions set forth herein, the
Company hereby employs the Executive as the Vice President, Chief Financial
Officer of the Company, and the Executive accepts such employment, for the
Employment Term (as defined in Section 3). During the Employment Term, the
Executive shall serve as the Vice President, Chief Financial Officer of the
Company and shall report to the President and Chief Executive Officer of the
Company, performing such duties as shall be reasonably required of a vice
president, and shall have such other powers and perform such other duties as may
from time to time be assigned to him by the President and Chief Executive
Officer of the Company and the Board of Directors of AMH II (the “Board”). To
the extent requested by the Company’s President and Chief Executive Officer or
the Board, the Executive shall also serve on any committee of the Board and/or
as a director, officer or employee of AMH II or any other person or entity
which, from time to time, is a direct or indirect subsidiary of AMH II (AMH II
and each such subsidiary, person or entity, other than the Company, are
hereinafter referred to collectively as the “Affiliates,” and individually as an
“Affiliate”). The Executive’s service as a director of the Company or as a
director, officer or employee of any Affiliate shall be without additional
compensation.
2. Performance. The Executive will serve the Company faithfully and to the best
of his ability and will devote his full business time, energy, experience and
talents to the business of the Company and the Affiliates; provided, however,
that it shall not be a violation of this Agreement for the Executive to manage
his personal investments and business affairs, or to engage in or serve such
civic, community, charitable, educational, or religious organizations as he may
reasonably select so long as such service does not interfere with the
Executive’s performance of his duties hereunder.

 

 



--------------------------------------------------------------------------------



 



3. Employment Term. Unless earlier terminated pursuant to Section 6, the
Executive’s term of employment hereunder shall begin on June 22, 2009
(hereinafter referred to as the “Commencement Date”), and continue through the
date which is one (1) year following the Commencement Date (the “Initial Term”);
provided that such term shall be automatically extended for additional one
(1) year periods commencing on the first day immediately following the
expiration date of the Initial Term and successively thereafter on the first day
immediately following the expiration of each such one-year period (each such
period an “Additional Term”) unless the Company shall have given notice to the
Executive that the Company does not desire to extend the term of this Agreement,
such notice to be given at least thirty (30) days prior to the end of the
Initial Term or the applicable Additional Term (the Initial Term and any
Additional Terms, if applicable, collectively, the “Employment Term”).
4. Compensation and Benefits.
(a) Salary. As compensation for his services hereunder and in consideration of
the Executive’s other agreements hereunder, during the Employment Term, the
Company shall pay the Executive a base salary, payable in equal installments in
accordance with the Company’s payroll procedures, at an annual rate of Three
Hundred Thousand Dollars ($300,000), subject to annual review by the Board or
its Compensation Committee, which may increase, but not decrease, the
Executive’s base salary.
(b) Annual Incentive Bonus; Stock Options. The Executive shall be entitled to
participate in an annual incentive bonus arrangement established by the Company
on terms and conditions substantially as set forth in Exhibit A hereto. The
Executive shall not be entitled to participate in any other annual cash bonus
plan, program or arrangement with respect to any period to which the annual
incentive bonus arrangement described in the immediately preceding sentence
applies. The Executive shall also be entitled to participate in the stock option
plan established by AMH II.
(c) Retirement, Medical, Dental and Other Benefits. During the Employment Term,
the Executive shall, in accordance with the terms and conditions of the
applicable plan documents and all applicable laws, be eligible to participate in
the various retirement, medical, dental and other employee benefit plans made
available by the Company, from time to time, for its executives.
(d) Vacation; Sick Leave. During the Employment Term, the Executive shall be
entitled to not less than four (4) weeks of vacation during each calendar year
and sick leave in accordance with the Company’s policies and practices with
respect to its executives.
(e) Business Expenses. The Company shall reimburse or advance payment to the
Executive for all reasonable expenses actually incurred by him in connection
with the performance of his duties hereunder in accordance with policies
established by the Company from time to time and subject to receipt by the
Company of appropriate documentation.
5. Covenants of the Executive. The Executive acknowledges that in the course of
his employment with the Company he has and will become familiar with the
Company’s and the Affiliates’ trade secrets and with other confidential
information concerning the Company and the Affiliates, and that his services are
of special, unique and extraordinary value to the Company and the Affiliates.
Therefore, the Company and the Executive mutually agree that it is in the
interest of both parties for the Executive to enter into the restrictive
covenants set forth in this Section 5 and that such restrictions and covenants
are reasonable given the nature of the Executive’s duties and the nature of the
Company’s business.

 

-2-



--------------------------------------------------------------------------------



 



(a) Noncompetition. During the Employment Term and for the two (2)-year period
(the “Restricted Period”) following termination of the Employment Term, the
Executive shall not, within any jurisdiction or marketing area in which the
Company or any Affiliate is doing or is qualified to do business, directly or
indirectly, own, manage, operate, control, be employed by or participate in the
ownership, management, operation or control of, or be connected in any manner
with, any Business (as hereinafter defined), provided that the Executive’s
ownership of securities of two percent (2%) or less of any class of securities
of a public company shall not, by itself, be considered to be competition with
the Company or any Affiliate. For purposes of this Agreement, “Business” shall
mean the manufacturing, production, distribution or sale of exterior residential
building products, including, without limitation, vinyl siding, windows,
fencing, decking, railings and garage doors, or any other business of a type and
character engaged in by the Company or an Affiliate during the Employment Term.
(b) Nonsolicitation. During the Employment Term and for the Restricted Period
following termination of the Employment Term, the Executive shall not, directly
or indirectly, (i) employ, solicit for employment or otherwise contract for the
services of any individual who is or was an employee of the Company or any
Affiliate during the Employment Term; (ii) otherwise induce or attempt to induce
any employee of the Company or an Affiliate to leave the employ of the Company
or such Affiliate, or in any way knowingly interfere with the relationship
between the Company or any Affiliate and any employee respectively thereof; or
(iii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or any Affiliate to cease doing business with
the Company or such Affiliate, or interfere in any way with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any Affiliate.
(c) Nondisclosure; Inventions. For the Employment Term and thereafter, (i) the
Executive shall not divulge, transmit or otherwise disclose (except as legally
compelled by court order, and then only to the extent required, after prompt
notice to the Board of any such order), directly or indirectly, other than in
the regular and proper course of business of the Company and the Affiliates, any
customer lists, trade secrets or other confidential knowledge or information
with respect to the operations or finances of the Company or any Affiliates or
with respect to confidential or secret processes, services, techniques,
customers or plans with respect to the Company or the Affiliates (all of the
foregoing collectively hereinafter referred to as, “Confidential Information”),
and (ii) the Executive will not use, directly or indirectly, any Confidential
Information for the benefit of anyone other than the Company and the Affiliates;
provided, however, that the Executive has no obligation, express or implied, to
refrain from using or disclosing to others any such knowledge or information
which is or hereafter shall become available to the general public other than
through disclosure by the Executive. All Confidential Information, new
processes, techniques, know-how, methods, inventions, plans, products, patents
and devices developed, made or invented by the Executive, alone or with others,
while an employee of the Company which are related to the business of the
Company and the Affiliates shall be and become the sole property of the Company,
unless released in writing by the Board, and the Executive hereby assigns any
and all rights therein or thereto to the Company.

 

-3-



--------------------------------------------------------------------------------



 



(d) Nondisparagement. During the Employment Term and thereafter, the Executive
shall not take any action to disparage or criticize the Company or any Affiliate
or their respective employees, directors, owners or customers or to engage in
any other action that injures or hinders the business relationships of the
Company or any Affiliate. Nothing contained in this Section 5(d) shall preclude
the Executive from enforcing his rights under this Agreement.
(e) Return of Company Property. All Confidential Information, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company or an Affiliate, whether prepared by the Executive or otherwise
coming into his possession in the course of the performance of his services
under this Agreement, shall be the exclusive property of the Company and shall
be delivered to the Company, and not retained by the Executive (including,
without limitations, any copies thereof), promptly upon request by the Company
and, in any event, promptly upon termination of the Employment Term.
(f) Enforcement. The Executive acknowledges that a breach of his covenants
contained in this Section 5 may cause irreparable damage to the Company and the
Affiliates, the exact amount of which would be difficult to ascertain, and that
the remedies at law for any such breach or threatened breach would be
inadequate. Accordingly, the Executive agrees that if he breaches or threatens
to breach any of the covenants contained in this Section 5, in addition to any
other remedy which may be available at law or in equity, the Company and the
Affiliates shall be entitled to specific performance and injunctive relief to
prevent the breach or any threatened breach thereof without bond or other
security or a showing that monetary damages will not provide an adequate remedy.
(g) Scope of Covenants. The Company and the Executive further acknowledge that
the time, scope, geographic area and other provisions of this Section 5 have
been specifically negotiated by sophisticated commercial parties and agree that
all such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. In the event that the agreements in this
Section 5 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

 

-4-



--------------------------------------------------------------------------------



 



6. Termination. The employment of the Executive hereunder shall automatically
terminate at the end of the Employment Term. The employment of the Executive
hereunder and the Employment Term may also be terminated at any time by the
Company with or without Cause. For purposes of this Agreement, except as
otherwise provided in Section 8, “Cause” shall mean: (i) embezzlement, theft or
misappropriation by the Executive of any property of the Company or an
Affiliate; (ii) any breach by the Executive of the Executive’s covenants under
Section 5; (iii) any breach by the Executive of any other material provision of
this Agreement which breach is not cured, to the extent susceptible to cure,
within thirty (30) days after the Company has given notice to the Executive
describing such breach; (iv) willful failure by the Executive to perform the
duties of his employment hereunder which continues for a period of fourteen
(14) days following written notice thereof by the Company to the Executive;
(v) the conviction of, or a plea of nolo contendere (or a similar plea) to, any
criminal offense that is a felony or involves fraud, or any other criminal
offense punishable by imprisonment of at least one year or materially injurious
to the business or reputation of the Company involving theft, dishonesty,
misrepresentation or moral turpitude; (vi) gross negligence or willful
misconduct on the part of the Executive in the performance of his duties as an
employee, officer or director of the Company or an Affiliate; (vii) the
Executive’s breach of his fiduciary obligations to the Company or an Affiliate;
(viii) the Executive’s commission of intentional, wrongful damage to property of
the Company or an Affiliate; (ix) any chemical dependence of the Executive which
adversely affects the performance of his duties and responsibilities to the
Company or an Affiliate; or (x) the Executive’s violation of the Company’s or an
Affiliate’s code of ethics, code of business conduct or similar policies
applicable to the Executive. The existence or non-existence of Cause shall be
determined in good faith by the Board. The employment of the Executive may also
be terminated at any time by the Executive by notice of resignation delivered to
the Company not less than ninety (90) days prior to the effective date of such
resignation.
7. Severance. Except as otherwise provided in Section 8, if the Executive’s
employment hereunder is terminated during the Employment Term, following the
Executive’s initial twelve (12) months of employment, by the Company or is
terminated due to expiration of the Employment Term following notice by the
Company not to extend the Employment Term in accordance with Section 3, in each
case other than for Cause or due to disability (as determined in the good faith
discretion of the Board) or death, the Executive shall be entitled to receive as
severance (subject to Section 9): (i) an amount equal to the Executive’s base
salary as in effect immediately prior to the date of the Executive’s termination
of employment for twelve (12) months, payable, commencing no later than sixty
(60) days following such termination, in equal installments in accordance with
the Company’s payroll procedures during the twelve (12) months following the
date of the Executive’s termination (such twelve-month period, the “Severance
Period”); (ii) continued medical and dental benefits described in Section 4(c)
for the Severance Period, at the same rate of employee and Company shared costs
of such coverage as in effect from time to time for active employees of the
Company; and (iii) a pro rata portion (based on the number of days the Executive
was employed by the Company during the calendar year of termination) of any
incentive bonus otherwise payable in accordance with Section 4(b) for the year
of termination of the Executive’s employment, payable no earlier than the date
on which such bonus, if any, would have been paid under the applicable plan or
policy of the Company absent such termination of employment, but no later than
March 15 of the calendar year immediately following the calendar year of such
termination. With respect to any such continued medical and dental benefits
described in clause (ii) of the first sentence of this Section 7 for which the
Executive is eligible, (I) if the Company cannot continue such benefits, the
Company shall pay the Executive for the cost of such benefits; (II) such
benefits shall be discontinued in the event the Executive becomes eligible for
similar benefits from a successor employer (and the Executive’s eligibility for
any such benefits shall be reported by the Executive to the Company); and
(III) the Executive’s period of “continuation coverage” for purposes of
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”),
shall be deemed to commence on the date of the Executive’s termination of
employment.

 

-5-



--------------------------------------------------------------------------------



 



8. Change in Control. This Section 8 will be binding upon the date of this
Agreement, but notwithstanding anything in this Agreement to the contrary, this
Section 8 will not be operative unless and until a Change in Control occurs.
Upon the occurrence of a Change in Control at any time during the Employment
Term, this Section 8 shall become immediately operative without further action;
provided, however, that if, prior to a Change in Control, the Executive ceases
for any reason to be an employee of the Company and any Affiliate, the
effectiveness of this Section 8 will immediately terminate without further
action and be of no further effect. Certain capitalized terms used in this
Section 8 are defined for purposes of this Section 8 in Section 8(e).
(a) Termination Following a Change in Control. In the event of a Change in
Control, if the Executive’s employment is terminated by the Company or an
Affiliate during the Post-Change Period, the Executive shall be entitled to the
benefits provided by Section 8(c) unless such termination is the result of the
occurrence of one or more of the following events:

  (i)  
The Executive’s death;
    (ii)  
If the Executive becomes permanently disabled within the meaning of, and begins
actually to receive disability benefits under, the long-term disability plan
applicable to the Executive immediately prior to the Change in Control; or
    (iii)  
Cause (as defined in Section 8(e)(i)).

If, during the Post-Change Period, the Executive’s employment is terminated by
the Company or an Affiliate as described in clause (i), (ii) or (iii) of this
Section 8(a), the Executive will not be entitled to the benefits provided by
Section 8(c).
(b) Termination by Executive. In the event of a Change in Control, the Executive
may terminate employment with the Company during the Post-Change Period with the
right to severance compensation as provided in Section 8(c) upon the occurrence
of one or more of the following events (regardless of whether any other reason,
other than death, permanent disability or Cause, for such termination has
occurred, including other employment):

  (i)  
the failure to maintain the Executive in the position, or a substantially
equivalent or superior position, with the Company and/or with a direct or
indirect parent company of the Company that the Executive held immediately prior
to the Change in Control, which is not remedied by the Company within 10
calendar days after receipt by the Company of notice from the Executive of such
failure;
    (ii)  
(A) a reduction in the Executive’s base salary pursuant to Section 4(a) hereof
or (B) the termination or significant reduction in the aggregate of the
Executive’s right to participate in employee benefit plans or programs of the
Company as in effect prior to the Change in Control (other than Incentive Pay
(as hereinafter defined) or any other bonus, incentive or stock or equity-based
compensation or benefits), in either case which is not remedied by the Company
within 10 calendar days after receipt by the Company of notice from the
Executive of such reduction or termination;

 

-6-



--------------------------------------------------------------------------------



 



  (iii)  
a reduction or elimination of the Executive’s opportunity to earn Incentive Pay
pursuant to any plan or program in effect immediately prior to the Change in
Control which is not remedied by the Company within 10 calendar days after
receipt by the Company of notice from the Executive of such reduction or
elimination (for the avoidance of doubt, changes in the value or performance of
the Company or an Affiliate or successor of either following the Change in
Control shall not be considered a reduction or elimination of the Executive’s
opportunity to earn Incentive Pay); or
    (iv)  
the Company requires the Executive to have his principal place of work changed
to any location that is more than 35 miles from the location thereof immediately
prior to the Change in Control, without his prior written consent.

(c) Change in Control Severance. If, following the occurrence of a Change in
Control, the Company or an Affiliate terminates the Executive’s employment
during the Post-Change Period other than as described in clause (i), (ii) or
(iii) of Section 8(a), or if the Executive terminates his employment pursuant to
Section 8(b), the Executive shall not be entitled to the severance compensation
described in Section 7, and, subject to Section 9, the Company will (i) pay or
cause to be paid to the Executive the amounts described in Sections 8(c)(1),
8(c)(2), 8(c)(3), and 8(c)(6) in a lump-sum no later than sixty (60) days after
the Termination Date; (ii) pay or cause to be paid to the Executive the amount
described in Section 8(c)(4), such amount to be payable no earlier than the date
on which such Incentive Pay, if any, would have been paid under the applicable
plan or policy of the Company absent such termination of employment, but no
later than March 15 of the calendar year immediately following the calendar year
of the Termination Date; and (iii) provide the Executive the benefits described
in Section 8(c)(5) for the period described therein. The foregoing to the
contrary notwithstanding, if the Executive is entitled to payments under this
Section 8(c) following a Change in Control that does not constitute a “change in
the ownership or effective control” of the relevant company or a “change in the
ownership of a substantial portion of the assets” of the relevant company, as
such terms are used in Code Section 409A(a)(2)(A)(v), then an amount equal to
the amount that would have been paid under Section 7(i) had a Change in Control
not occurred shall be paid in installments during the twelve (12) month period
following the Termination Date, and the remaining amounts described in clause
(i) of this Section 8(c) above (reduced by the amount so paid in installments)
shall be paid in a lump-sum.

  (1)  
A lump sum payment in an amount equal to all Base Pay and Incentive Pay (other
than for the calendar year of such termination of employment) owed to the
Executive for periods on or prior to the Termination Date.
    (2)  
A lump sum payment in an amount equal to two times the Executive’s base salary
pursuant to Section 4(a) (at the rate in effect immediately prior to the
Termination Date).

 

-7-



--------------------------------------------------------------------------------



 



  (3)  
A lump sum payment equal to two times Incentive Pay (in an amount equal to the
highest amount of Incentive Pay earned by the Executive in any calendar year
during the three calendar years immediately preceding the calendar year in which
the Change in Control occurred).
    (4)  
In the event that the Termination Date occurs after June 30 in any calendar
year, a lump sum payment equal to one times Incentive Pay for such calendar
year, multiplied by a fraction, the numerator of which is the number of days
between (and including) January 1 of the calendar year in which the Termination
Date occurs and the Termination Date, and the denominator of which is 365.
    (5)  
For a period of 24 months following the Termination Date (the “Continuation
Period”), the Company will provide the Executive with medical, dental and life
insurance benefits consistent with the terms in effect for such benefits for
active employees of the Company during the Continuation Period. If and to the
extent that any benefit described in this Section 8(c)(5) is not or cannot be
paid or provided under any Company plan or program, then the Company will pay or
provide for the payment to the Executive, his dependants and beneficiaries, of
such employee benefits. Without otherwise limiting the purposes of Section 8(d),
employee benefits otherwise receivable by the Executive pursuant to this
Section 8(c)(5) will be reduced to the extent comparable welfare benefits are
actually received by the Executive from another employer during the Continuation
Period following the Executive’s Termination Date, and any such benefits
actually received by the Executive shall be reported by the Executive to the
Company. The foregoing to the contrary notwithstanding, to the extent required
in order to comply with Section 409A of the Code, in no event shall any such
benefits be provided beyond the end of the second calendar year that begins
after the Executive’s “separation from service” within the meaning of
Section 409A of the Code.
    (6)  
The Company will pay to the Executive the cost of employee outplacement services
for the Executive in the amount of $30,000.

(d) No Mitigation Obligation; Effect on Other Rights The payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Section 8 is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Section 8 by seeking other employment or otherwise, except
as expressly provided in the last sentence of Section 8(c)(5). This Section 8
will not affect any rights (other than any rights to severance, termination,
retention or similar compensation or benefits) that the Executive may have
pursuant to any agreement, plan or policy of the Company or a subsidiary thereof
providing employee benefits, which rights shall be governed by the terms
thereof.

 

-8-



--------------------------------------------------------------------------------



 



(e) Certain Defined Terms. The following terms have the following meanings when
used in this Section 8:

  (i)  
“Cause” means that, prior to any termination pursuant to Section 8(b), the
Executive shall have:

  (1)  
been convicted of a criminal violation involving fraud, embezzlement or theft;
    (2)  
committed intentional wrongful damage to property of the Company or any
Affiliate; or
    (3)  
committed intentional wrongful disclosure of confidential information of the
Company or any Affiliate.
       
Nothing herein will limit the right of the Executive or his beneficiaries to
contest the validity of any determination by the Company to terminate the
Executive for Cause.

  (ii)  
“Change in Control” means (A) a stock sale, merger, consolidation, combination,
reorganization or other transaction involving the Company resulting in less than
fifty percent (50%) of the combined voting power of the surviving or resulting
entity being owned by the owner or owners of the Company immediately prior to
such transaction; (B) a stock sale, merger, consolidation, combination,
reorganization or other transaction involving AMH II, AMH Holdings, Inc. (“AMH”)
or Associated Materials Holdings, LLC (“Parent”) resulting in less than fifty
percent (50%) of the combined voting power of the surviving or resulting entity
being owned by the shareholders or owners of AMH II, AMH or Parent, as
applicable, immediately prior to such transaction or (C) the liquidation or
dissolution of the Company, AMH II, AMH or Parent or the sale or other
disposition of all or substantially all of the assets or business of the
Company, AMH II, AMH or Parent (other than, in the case of either clause (A),
(B) or (C) above, in connection with any employee benefit plan of the Company or
an Affiliate).
    (iii)  
“Incentive Pay” means an annual cash bonus or annual cash incentive
compensation, in addition to base salary, made or to be made in regard to
services rendered in any year or other period pursuant to any bonus, incentive,
profit-sharing, performance, discretionary pay or similar agreement, policy,
plan, program or arrangement (whether or not funded) of the Company or an
Affiliate, or any successor thereto; provided that the Incentive Pay shall not
include any stock options or other stock-based compensation or any special
management bonuses paid in connection with any debt offering or recapitalization
of AMH II and/or another Affiliate. For the avoidance of doubt, as of the date
hereof, Incentive Pay shall mean the annual incentive bonus arrangement
described in Section 4(b).

 

-9-



--------------------------------------------------------------------------------



 



  (iv)  
“Post-Change Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the second
anniversary of the occurrence of such Change in Control.
    (v)  
“Termination Date” means the date on which the Executive’s employment with the
Company or an Affiliate is terminated.

9. Termination of Compensation and Benefits; Execution of Release; Coordination
of Provisions. If the Executive’s employment terminates otherwise than in a
termination entitling him to severance pay and benefits pursuant to Section 7 or
Section 8, the Executive shall not be entitled to any severance, termination pay
or similar compensation or benefits, provided that the Executive shall be
entitled to any benefits then due or accrued in accordance with the applicable
employee benefit plans of the Company or applicable law, including “continuation
coverage” under the Company’s group health plans for purposes of Section 4980B
of the Code. As a condition of receiving any severance compensation for which
the Executive otherwise qualifies under Section 7 or Section 8, the Executive
agrees to execute within sixty (60) days following the date of the Executive’s
termination of employment a general release of the Company and the Affiliates
and their respective officers, directors and employees from any and all claims,
obligations and liabilities of any kind whatsoever, including, without
limitation, those arising from or in connection with the Executive’s employment
or termination of employment with the Company or this Agreement (including,
without limitation, civil rights claims), in such form as is requested by the
Company, such release to be delivered, and to have become fully irrevocable, on
or before the end of such sixty (60)-day period. It is expressly agreed and
understood that if such a release has not been executed and delivered and become
fully irrevocable by the end of such sixty (60)-day period, no amounts or
benefits under Section 7 or 8 shall be or become payable (except that any
continued medical, dental or life insurance benefits may be provided during such
sixty (60)-day period pursuant to Section 7 or 8, as the case may be, but will
cease to be provided on the last day of such period). Any severance compensation
and benefits to which the Executive may be entitled under Section 8 shall be in
lieu of any severance compensation or benefits to which the Executive may be
entitled under Section 7. The Executive acknowledges and agrees that, except as
specifically described in Section 7 and Section 8, all of the Executive’s rights
to any compensation, benefits (other than base salary earned through the date of
termination of employment and any benefits due or accrued prior to termination
of employment in accordance with the applicable employee benefit plans of the
Company or applicable law), bonuses or severance from the Company or any
Affiliate after termination of the Employment Term shall cease upon such
termination.
10. Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, no amount or benefit shall be paid or provided under
this Agreement to an extent or in a manner that would result in payments or
benefits (or other compensation) not being fully deductible by the Company or an
Affiliate for federal income tax purposes because of Section 280G of the Code,
or any successor provision thereto (or that would result in the Executive being
subject to the excise tax imposed by Section 4999 of the Code, or any successor
provision thereto). The determination of whether any such payments or benefits
to be provided under this Agreement or otherwise would not be so deductible (or
whether the Executive would be subject to such excise tax) shall be made at the
expense of the Company, if requested by either the Executive or the Company, by
a firm of independent accountants or a law firm selected

 

-10-



--------------------------------------------------------------------------------



 



by the Company and reasonably acceptable to the Executive. In the event that any
payment or benefit intended to be provided under this Agreement or otherwise
would constitute a “parachute payment,” as defined in Section 280G of the Code,
the Executive shall be entitled to designate the payments and/or benefits
(beginning with cash payments) to be reduced or modified so that the Company or
an Affiliate is not denied any federal income tax deductions for any such
parachute payment because of Section 280G of the Code (or so that the Executive
is not subject to the excise tax imposed by Section 4999 of the Code). The
Company shall provide the Executive with all information reasonably requested by
the Executive to permit the Executive to make such designation. In the event
that the Executive fails to make such designation within 10 business days of the
date his employment with the Company or an Affiliate terminates, the Company may
effect such reduction in any manner it deems appropriate (beginning with cash
payments).
11. Notice. Any notices required or permitted hereunder shall be in writing and
shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, or sent by reputable overnight courier, postage
prepaid, to the addresses set forth as follows:

     
If to the Company:
  Associated Materials LLC
3773 State Road
Cuyahoga Falls, Ohio 44223

 
   
With copies to:
  Harvest Partners LLC
280 Park Avenue, 33rd Floor
New York, New York 10017
Attention: Ira D. Kleinman

 
   
and
  Investcorp International Inc.
280 Park Avenue, 36th Floor
New York, New York 10017
Attention: Lars Haegg

 
   
and
  Gibson, Dunn, & Crutcher, LLP
200 Park Avenue
New York, New York 10166

 
   
If to the Executive:
  Stephen Graham
AMI Corporate Offices

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.
12. General.
(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York applicable
to contracts executed and to be performed entirely within said State.

 

-11-



--------------------------------------------------------------------------------



 



(b) Construction and Severability. If any provision of this Agreement shall be
held invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired, and the parties undertake to implement
all efforts which are necessary, desirable and sufficient to amend, supplement
or substitute all and any such invalid, illegal or unenforceable provisions with
enforceable and valid provisions which would produce as nearly as may be
possible the result previously intended by the parties without renegotiation of
any material terms and conditions stipulated herein.
(c) Assignability. The Executive may not assign his interest in or delegate his
duties under this Agreement. This Agreement is for the employment of the
Executive, personally, and the services to be rendered by him under this
Agreement must be rendered by him and no other person. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the Company and
its successors and assigns. Without limiting the foregoing and notwithstanding
anything else in this Agreement to the contrary, the Company may assign this
Agreement to, and all rights hereunder shall inure to the benefit of, any
subsidiary of the Company or any person, firm or corporation resulting from the
reorganization of the Company or succeeding to the business or assets of the
Company by purchase, merger, consolidation or otherwise.
(d) Warranty by the Executive. The Executive represents and warrants to the
Company that the Executive is not subject to any contract, agreement, judgment,
order or decree of any kind, or any restrictive agreement of any character, that
restricts the Executive’s ability to perform his obligations under this
Agreement or that would be breached by the Executive upon his performance of his
duties pursuant to this Agreement.
(e) Compliance with Rules and Policies. The Executive shall perform all services
in accordance with the lawful policies, procedures and rules established by the
Company and the Board. In addition, the Executive shall comply with all laws,
rules and regulations that are generally applicable to the Company or its
subsidiaries and their respective employees, directors and officers.
(f) Withholding Taxes. All amounts payable hereunder shall be subject to the
withholding of all applicable taxes and deductions required by any applicable
law.
(g) Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof,
supersedes all prior agreements and undertakings, both written and oral, and may
not be modified or amended in any way except in writing by the parties hereto.
(h) Duration. Notwithstanding the Employment Term hereunder, this Agreement
shall continue for so long as any obligations remain under this Agreement.
(i) Survival. The covenants set forth in Section 5 and the parties’ respective
rights and obligations under Section 8 shall survive and shall continue to be
binding upon the Executive and the Company, as the case may be, notwithstanding
the termination or expiration of this Agreement or the termination of the
Executive’s employment following a Change in Control for any reason whatsoever.

 

-12-



--------------------------------------------------------------------------------



 



(j) Waiver. No waiver by either party hereto of any of the requirements imposed
by this Agreement on, or any breach of any condition or provision of this
Agreement to be performed by, the other party shall be deemed a waiver of a
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time. Any such waiver shall be express and
in writing, and there shall be no waiver by conduct. Pursuit by either party of
any available remedy, either in law or equity, or any action of any kind, does
not constitute waiver of any other remedy or action. Such remedies are
cumulative and not exclusive.
(k) Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument.
(l) Section References. The words Section and paragraph herein shall refer to
provisions of this Agreement unless expressly indicated otherwise.
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

            ASSOCIATED MATERIALS LLC
    Date: February 17, 2010          By:   /s/ Thomas N. Chieffe       Name:  
Thomas N. Chieffe        Title:   President and Chief Executive Officer       
STEPHEN GRAHAM
    Date: February 17, 2010          /s/ Stephen Graham                  

 

-13-



--------------------------------------------------------------------------------



 



Exhibit A
Annual Incentive Bonus
The Executive’s annual incentive bonus for each calendar year during the
Employment Term shall be a percentage of the Executive’s base salary based upon
the achievement by AMH II of annual EBITDA Hurdles, or such other financial
measures as may be established by the Board or its Compensation Committee, with
respect to the applicable calendar year, as follows:

      Achievement of EBITDA Hurdles   Percentage of Base Salary
 
   
Less than threshold
  Zero
 
   
Threshold
  20.00%
 
   
Target
  60.00%
 
   
Maximum
  100.00%

If the actual EBITDA for a particular calendar year is between two EBITDA
Hurdles, the applicable percentage of base salary shall be determined by linear
interpolation based on the difference between such EBITDA Hurdles. For the
avoidance of doubt, in no event shall the annual incentive bonus exceed 100% of
base salary. For purposes of the Executive’s annual incentive bonus and the
computation thereof:

1.  
Base salary shall mean the annual rate of base salary in effect under this
Agreement as of December 31 of the calendar year to which the bonus relates.
  2.  
“EBITDA Hurdle” means threshold, target and maximum amounts of EBITDA with
respect to a calendar year, as determined in good faith by the Board or its
Compensation Committee. EBITDA Hurdles shall be adjusted consistent with the
definition of EBITDA, in the discretion of the Board or its Compensation
Committee.
  3.  
EBITDA shall mean the consolidated net income of AMH II, adjusted to exclude
deduction of interest expense (net of interest income), income taxes,
depreciation and amortization and the Harvest Fee pursuant to the Management
Agreement, dated as of April 19, 2002, between Harvest Partners, Inc. and
Associated Materials Incorporated, as amended from time to time, and to exclude
gain or loss from sale of capital assets, and including deduction of all bonuses
paid or accrued with respect to the Executive and all other officers and
employees of AMH II and its subsidiaries (including, without limitation, the
Executive’s bonus hereunder), for the relevant calendar year, calculated
otherwise in accordance with generally accepted accounting principles, subject
to any adjustments made in good faith by the Board or its Compensation
Committee. EBITDA shall be determined by the Company’s management, subject to
audit or review by AMH II’s external accountants and approval, in good faith, by
the Board or its Compensation Committee. EBITDA shall exclude, without
duplication, any transaction- or merger-related costs which are expensed rather
than capitalized; any revenue, expense, gain or loss from operations divested
during the relevant calendar year; the effect of inventory write-ups made due to
purchase accounting; and any other non-recurring, extraordinary items subject to
approval, in good faith, by the Board or its Compensation Committee. EBITDA
shall be adjusted to reflect acquisitions, divestitures and other similar
transactions involving AMH II or its subsidiaries, in the discretion of the
Board or its Compensation Committee.

 

 



--------------------------------------------------------------------------------



 



Exhibit A

4.  
Any annual incentive bonus to which the Executive is entitled under this
Agreement for any calendar year shall be paid in a cash lump-sum within thirty
days following the close of AMH II’s books and completion of AMH II’s annual
audit by its external accountants for such calendar year but in any event shall
not be paid later than March 15 of the calendar year immediately following the
calendar year to which the bonus relates.

The Executive’s entitlement to an annual incentive bonus shall be determined by
the Board or its Compensation Committee in good faith in accordance with this
Exhibit A.

 

-2-